For the reasons assigned in the consolidated cases of Ephraim Thomas and Vernon Thomas v. Stewart, La. App., 29 So.2d 604, it is ordered that the judgment be reversed, annulled and set aside, and it is now ordered that there be judgment in favor of plaintiff, Vernon Thomas, and against defendant, Mart Stewart, in the full and just sum of Five Hundred and Twenty-seven Dollars, with interest thereon at the rate of five per centum per annum from judicial demand until paid, together with all costs. *Page 607